Citation Nr: 0638937	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-00 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to accrued pension benefits through retroactive 
upward adjustment of pension paid to the veteran during his 
lifetime based on reduction of countable income by 
unreimbursed medical expenses.  


REPRESENTATION

Appellant represented by:	Domingo F. Acevedo Bayron, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant's son



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.  He died in June 2003.  The appellant is the 
veteran's surviving spouse.  

This claim comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2003 administrative decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which denied 
the appellant's claim of entitlement to accrued pension 
benefits based on recalculation and retroactive upward 
adjustment of pension benefits paid to the veteran during his 
lifetime, claimed as entitlement to reimbursement of unusual 
medical expenses paid on behalf of the veteran.  

After review of the contentions and evidence of record, the 
Board finds that the issue on appeal is more accurately 
described as set forth on the title page of this decision.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2003.  

2.  Documentation of medical expenses and other health care 
expenses incurred by the veteran and the appellant from 
January 2002 to May 2003 was received by VA in June 10, 2003, 
five days after the date of the veteran's death.

3.  The evidence establishes that the documentation of 
medical and health-related expenses was mailed to VA prior to 
the veteran's death, but was misaddressed, delaying receipt 
of the information by VA until after the veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits based on 
recalculation and retroactive upward adjustment of pension 
have not been met.  38 U.S.C.A. §§ 1503(a)(8), 5121 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.271, 3.272, 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to accrued 
benefits because medical expenses incurred by the veteran 
during his lifetime would have entitled him to an increase in 
his monthly pension benefit if he had lived, and those 
expenses should be considered and the amount of the monthly 
benefit he was paid should be recalculated.  The appellant 
contends that the expenses should be considered to have been 
of record at the time of the veteran's death, because the 
veteran was still alive when documentation of the medical 
expenses was mailed to VA.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

However, this claim involves accrued benefits.  By law, 
accrued benefits determinations must be made on the basis of 
evidence of record at the time of the veteran's death.  There 
is no evidence a claimant may submit following a veteran's 
death which will assist in substantiating a claim for accrued 
benefits, and the notice provisions of the VCAA related to 
development of a claim are not applicable in this case.  
However, the appellant has been advised of the applicable law 
and regulations, including by communications issued in June 
2003 and August 2003, as well as the statement of the case 
(SOC) issued in November 2004.  The appellant was advised of 
procedural rights by letters issued in March 2004 and 
September 2004.  

Further development cannot alter the regulatory requirement 
that accrued benefits be based on evidence of record at the 
time of the veteran's death.  Therefore, no further 
discussion of compliance with the VCAA provisions regarding 
duty to assist is required, since there is no notification 
action or development of evidence under the provisions of the 
VCAA that could alter that regulatory requirement.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001), citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA 
does not apply where there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim). 

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claim that are 
the subject of this decision have been properly developed to 
the extent possible.  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

Applicable law and regulations 

Upon the death of a veteran or beneficiary, periodic monetary 
benefits to which that individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of his/her death (accrued benefits) and 
due and unpaid for the period not to exceed two years, may be 
paid to certain individuals, such as the appellant in this 
case, who is a surviving spouse.  Although Congress recently 
amended 38 U.S.C.A. § 5121, repealing the two-year limit on 
accrued benefits, this change applies only to deaths 
occurring on or after December 16, 2003.  Because the veteran 
died before that date, this change does not apply in this 
case and is noted only for information purposes.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (2003) (codified at 38 U.S.C. § 5121(a) (West Supp. 
2005)).

Annual income for pension purposes includes payments of any 
kind and from any source except the amount equivalent to 
payments for unreimbursed medical expenses (UMEs) to the 
extent that they exceed five percent of the maximum annual 
rate of pension.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 
3.272(g).  If a VA pension recipient submits a pension 
eligibility verification report (EVR) or report of medical 
expenses each year within an annual reporting period 
established by VA, certain UMEs may be excluded from the 
annual income reported by the recipient.  Such reduction in 
countable income may be used by VA to adjust the amount of 
pension warranted.  In this case, the veteran's widow seeks a 
retroactive upward adjustment of pension paid to the veteran 
from October 2002 until his death in June 2003 based on 
reduction of the countable income due to medical and health 
expenses incurred by the veteran during his lifetime.  See 38 
U.S.C.A. §§ 1503(a)(8), 1521; 38 C.F.R. § 3.272(g)(1).

Facts and analysis

The pertinent facts are not in dispute.  The veteran, who had 
advanced Alzheimer's disease, required care at home.  A claim 
for special monthly pension based on the need for aid and 
attendance was submitted on the veteran's behalf in October 
2002, and that claim was granted.  After the veteran was 
found incompetent, the veteran's son, by a statement 
submitted in March 2003, sought to be named his fiduciary.  
At a March 2005 personal hearing, the veteran's son testified 
that, soon after he became the veteran's guardian, he began 
putting together documentation of the veteran's medical and 
health expenses from January 2002 to May 2003, which totaled 
$18,911.68 for that period.  He testified that his 
information was mailed to VA on May 23, 2005.  The envelope 
in which the evidence related to those expenses was received 
shows that it was mailed, registered receipt requested, on 
May 23, 2003.  There is no dispute that the documentation of 
the veteran's expenses was mailed on that date, which was 
prior to the veteran's death in June 2003.

The envelope also shows that the information was mailed to an 
address which is not the current address of the RO.  On June 
[redacted], 2003, the day following the veteran's death, the Postal 
Service affixed a yellow mailing label with the RO's correct 
address to the envelope.  The documentation of the veteran's 
medical and other healthcare expenses was received by VA on 
June 10, 2005, several days after the veteran's death.  

The law is dispositive.  Evidence which may be used for 
purposes of calculation of accrued benefits must be of record 
at the time of the death of the payee, in this case, the 
veteran.  The information about medical and health expenses 
incurred by the veteran during his lifetime was not received 
by VA until after his death.  There is no statutory or 
regulatory provision which authorizes VA to recalculate the 
pension paid to the veteran during his lifetime and 
retroactively adjust those payments based on the evidence 
received after the veteran's death.  38 C.F.R. § 3.1000.  

The Board recognizes that this is a very disappointing result 
for the appellant, and recognizes that, but for the use of an 
incorrect mailing address on the May 2003 letter, the 
evidence probably would have been received prior to the 
veteran's death.  Nevertheless, since the evidence was not 
received during the veteran's lifetime, the appellant's claim 
must be denied as a matter of law, because there is no 
evidence which meet the legal prerequisites which may be used 
to recalculate the amount of pension awarded to the veteran 
during his lifetime.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994); see also VAOPGPREC 12-94 (May 2, 1994) (withdrawn) 
(opinion which had allowed information in an EVR submitted 
after a veteran's death to be considered "evidence in the 
file at the time of death" for accrued benefits purposes, if 
there was past evidence of ongoing unreimbursed medical 
expenses was withdrawn after regulations pertinent to this 
appeal were revised).  The claim for accrued benefits must be 
denied.


ORDER

The appeal for accrued benefits is denied. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


